867 N.E.2d 1290 (2007)
The CHARLES T. HYTE COMMUNITY CENTER ASSOCIATION OF TERRE HAUTE, INC., Appellant,
v.
CITY OF TERRE HAUTE PARK BOARD, Appellee.
No. 84A01-0706-CV-264.
Court of Appeals of Indiana.
June 14, 2007.

ORDER
Appellant The Charles T. Hyte Community Center of Terre Haute, Inc., by counsel, has filed an Emergency Motion for Stay Without Notice Pursuant to App. R. 39.
Having reviewed the Emergency Motion and its attachments, the Court FINDS AND ORDERS AS FOLLOWS:
(1) Appellant's Emergency Motion for Stay Without Notice Pursuant to App. R. 39 is DENIED.
(2) The Clerk of this Court is DIRECTED to send this order to the parties and to the Honorable Sam A. Swaim, Judge, Vigo Superior Court, Division 5. The Clerk of this Court is further DIRECTED to send a certified copy of this order to the Honorable Patricia R. Mansard, Clerk of the Vigo Circuit and Superior Courts.
(3) Clerk Mansard is DIRECTED to file this order in Cause Number 84D05-0602-PL1316 and to cause the same to be spread of record.
SULLIVAN, MATHIAS, J.J., concur.
VAIDIK, J., dissents.